Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 7/5/2022, is a final office action.

Response to Amendments and Arguments
2.	The amendments to the claims has necessitated the rejections of the claims stated below. Applicant's arguments filed 7/5/2022 stated the prior art references cited in the previous office action do not disclose the newly added limitations of the claims on pages 6 and 7 of the remarks. The rejections of the claims stated below address each of the newly added limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 8, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 9,866,269) in view of Hammi (US 2014/0333376) further in view of Ohkawara et al (US 2013/0141160).
	Regarding claim 1, Zhao discloses a method for compensating memory effects in a power amplifier (Figure 3: predistortion 302 and power amplifier 304. Column 9, lines 5-10: In various embodiments, the DPD system 302 may be implemented based on power amplifier (PA) behavior models of the power amplifier 304.) 5comprises: 
obtaining an original signal (Figure 3. The input signal will be received by the DPD system.); 
determining power amplifier gain in dependence of the original signal to generate a predistorted signal (Figure 3 the output of the PA. Column 10, line 63 to column 11, line 30: in some embodiments, the IIR filters have long impulse responses and therefore may be configured to model various long term memory effects of the power amplifier to compensate for those long term memory effects. The adaptation block 308 may determine the parameters for the IIR filters using various algorithms.); and 
predistorting said original signal for memory effects of said power amplifier into a predistorted signal (Column 10, line 63 to column 11, line 30: in some embodiments, the IIR filters have long impulse responses and therefore may be configured to model various long term memory effects of the power amplifier to compensate for those long term memory effects. The adaptation block 308 may determine the parameters for the IIR filters using various algorithms.), 
generate a predistorted signal z(n) to provide uniform gain for said power amplifier (Figure 3: predistortion 302 predistorts an input signal and provides the predistorted signal to PA 304 so that the power amplifier can output the correct amplified signal at the desired/uniform gain.).
Zhao does not disclose determining power amplifier gain dependent on a mean power of said original signal, dependent on a frequency of said original signal and on a variation of power of said original signal and predistorting said original signal by dependence on a variation of the mean power of said original signal, dependent on a frequency of said original signal and on a variation of power of said original signal.
Hammi discloses the scalable digital predistortion system shown in figure 1. Figure 1 shows the signal characteristics block 20, the average power block 18 and bandwidth block 22. The original signal’s average power and bandwidth are determined in figure 1. Paragraph 0036 discloses if both the average power and the bandwidth of the input signal change, the scalable digital predistortion system is updated by selecting and applying the appropriate LUT. Then, the dimensions of the memory polynomial function are selected according to the new operating bandwidth and waveforms at the input and output of the memory polynomial functions are derived. Figure 1 shows the signal is output from the DPD and input to power amplifier 26 to provide an amplified signal. The power amplifier’s gain is dependent on the average (mean) power of said original signal and the bandwidth (frequency) of the original signal.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of the average (mean) power and bandwidth (frequency) of the input (original) signal to predistort the input signal as taught by Hammi into the method and amplifier predistorter for compensating memory effects in a power amplifier of Zhao. Hammi discloses this is essential to understanding the behavior of the power amplifier and will allow for the design of a low complexity, high performance digital predistortion system as stated in paragraph 0004.
The combination of Xhao and Hammi does not disclose determining power amplifier gain dependent on a variation of power, such as instantaneous power, of said original power and predistorting the original signal by dependence on the variation of power of the original signal.
Ohkawara discloses a power series digital predistorter and control method as stated in the abstract. Ohkawara discloses the digital predistorter 200 in figure 5. The input signal is processed and provided to block 230. Paragraph 0102 discloses in order to handle the case where the characteristics of the power amplifier change due to the average power fluctuation of an input signal to the power amplifier 33, a look-up table in the controller in which third order vector regulator coefficients, third order out-of-band distortion compensation coefficients and third order in-band coefficients to be set in accordance with average or instantaneous power of an input signal in the digital predistorter are respectively stored and may be provided to the appropriate compensation elements as shown in figure 5. Since coefficients are set in accordance with average or instantaneous power of an input signal in the digital predistorter, Ohkawara discloses that changes in the average power or the instantaneous power of the input signal is monitored and appropriate coefficients for the predistortion are applied according to those monitored changes. It would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to combine the method of monitoring the input signal for changes in the power level and to use these changes to apply the appropriate of coefficients in the predistorter as taught by Ohkawara into the DPD system of the combination of Zhao and Hammi. This additional level of predistortion will improve the function of the predistortion in the transmitter and improve the efficiency and effectiveness of the communication system.
Regarding claim 2, the combination discloses 15amplifying said predistorted signal into an amplified output signal (Zhao: figure 3: PA 306. Hammi: Figure 1: amplifier 26. Ohkawara: Figure 5: amplifying apparatus 30 including PA 33.).  
Regarding claim 3, the combination discloses wherein said 20variation of power of said original signal with time is a power measure difference between consecutive time slots (Hammi: Paragraph 0033: conventional digital predistortion systems require a full update to the model coefficients following any change in the operating signal characteristics. The difference between consecutive time slots would be an example of any changes as recited by Hammi. Ohkawara: Paragraph 0102: in order to handle the case where the characteristics of the power amplifier change due to the average power fluctuation of an input signal to the power amplifier 33, a look-up table in the controller in which third order vector regulator coefficients, third order out-of-band distortion compensation coefficients and third order in-band coefficients to be set in accordance with average or instantaneous power of an input signal in the digital predistorter are respectively stored and may be provided to the appropriate compensation elements as shown in figure 5. The difference in average and in instantaneous power can be over consecutive time slots.).  
Regarding claim 4, the combination discloses that said power measure difference is a difference of instantaneous signal power (Ohkawara: Paragraph 0102: in order to handle the case where the characteristics of the power amplifier change due to the average power fluctuation of an input signal to the power amplifier 33, a look-up table in the controller in which third order vector regulator coefficients, third order out-of-band distortion compensation coefficients and third order in-band coefficients to be set in accordance with average or instantaneous power of an input signal in the digital predistorter are respectively stored and may be provided to the appropriate compensation elements as shown in figure 5.).
Regarding claim 5, the combination discloses that said power measure difference is a difference of average signal power, said average signal power being determined over a predetermined period of time (Hammi: Paragraph 0033: conventional digital predistortion systems require a full update to the model coefficients following any change in the operating signal characteristics. Finally if both the average power and the bandwidth of the input signal change, this will give rise to the third alternative. Ohkawara: Paragraph 0102: in order to handle the case where the characteristics of the power amplifier change due to the average power fluctuation of an input signal to the power amplifier 33, a look-up table in the controller in which third order vector regulator coefficients, third order out-of-band distortion compensation coefficients and third order in-band coefficients to be set in accordance with average or instantaneous power of an input signal in the digital predistorter are respectively stored and may be provided to the appropriate compensation elements as shown in figure 5.).  
Regarding claim 6, the combination discloses that said predistorted signal is determined as: y(t) = a1XO(t) + a3s3(t)X3(t), where Xk(t), k=0, 3, is a vector of a power amplifier behavioral model structure, ak, k=0, 3, are corresponding coefficients of said power amplifier WO 2019/174051PCT/CN2018/079350behavioral model structure and s3 is a dependency factor being dependent on said variation of power of said original signal (Zhao: Figure 4B: The input signal is in put to block 428 and provided to each of the IIR filters 416, 418 and 420. The IIR filters include parameters for multiplying the signals that is output from block 428. The input signal is also provided to the DPD paths 422, 424 and 426. The outputs of the DPD paths and IIR filters are provided to the multipliers shown in figure 4B.).   
Regarding claim 8, the combination discloses that said predistorted signal is determined as:the equation recited in the claim where 15K, is a vector of a power amplifier behavioral model structure, ak, k=0, K, are corresponding coefficients of said power amplifier behavioral model structure and 6m,k are dependency factors, of which one is dependent on said variation of power of said original signal (Zhao: Figure 4B: The input signal is in put to block 428 and provided to each of the IIR filters 416, 418 and 420. The IIR filters include parameters for multiplying the signals that is output from block 428. The input signal is also provided to the DPD paths 422, 424 and 426. The outputs of the DPD paths and IIR filters are provided to the multipliers shown in figure 4B.).
Regarding claim 10, the combination discloses that said predistorted signal is determined as: y(t) = a1XO(t) + a1s1(t)X1(t) + a3s2(t)X2(t) + a3s3(t)X3(t), where Xk(t), k=0, 1, 2, 3, is a vector of a power amplifier behavioral model structure, ak, k=0, 1, 2, 3, are corresponding coefficients of said power amplifier behavioral model structure, S1 is a dependency factor beingWO 2019/174051PCT/CN2018/079350 25 dependent on said mean power of said original signal (75), 82 is a dependency factor being dependent on said frequency of said original signal (75) and 83 is a dependency factor being dependent on said variation of power of said original signal (75) (Zhao: Figure 4B: The input signal is in put to block 428 and provided to each of the IIR filters 416, 418 and 420. The IIR filters include parameters for multiplying the signals that is output from block 428. The input signal is also provided to the DPD paths 422, 424 and 426. The outputs of the DPD paths and IIR filters are provided to the multipliers shown in figure 4B. Ohkawara: Paragraph 0102: in order to handle the case where the characteristics of the power amplifier change due to the average power fluctuation of an input signal to the power amplifier 33…).  
Regarding claim 11, the combination discloses that said predistorted signal, y(t), is determined as: y(t) = aXO(t) + a1s1(t)S2(t)X1(t) + a3s3(t)X3(t), where Xk(t), k=0, 1, 3, is a vector of a power amplifier behavioral model 10structure, ak, k=0, 1, 3, are corresponding coefficients of said power amplifier behavioral model structure, s1 is a dependency factor being dependent on said mean power of said original signal (75), 82 is a dependency factor being dependent on said frequency of said original signal (75) and 83 is a dependency factor being dependent on said variation of power of said original 15signal (75) (Zhao: Figure 4B: The input signal is in put to block 428 and provided to each of the IIR filters 416, 418 and 420. The IIR filters include parameters for multiplying the signals that is output from block 428. The input signal is also provided to the DPD paths 422, 424 and 426. The outputs of the DPD paths and IIR filters are provided to the multipliers shown in figure 4B. Ohkawara: Paragraph 0102: in order to handle the case where the characteristics of the power amplifier change due to the average power fluctuation of an input signal to the power amplifier 33…).  
Regarding claims 12 and 16, Zhao discloses a power amplifier predistorter for compensating memory effects in a power amplifier (Figure 1: predistortion 302 and power amplifier 304. Column 9, lines 5-10: In various embodiments, the DPD system 302 may be implemented based on power amplifier (PA) behavior models of the power amplifier 304.) 5comprising a processor and a memory (Column 6, lines 8-23: such blocks can be utilized to form a soft processor in that the various blocks of programmable circuitry can be used to form a processor to execute program code.) to: 
obtain an original signal (Figure 3. The input signal will be received by the DPD system.); 
determine power amplifier gain in dependence of the original signal to generate a predistorted signal (Figure 3 the output of the PA. Column 10, line 63 to column 11, line 30: in some embodiments, the IIR filters have long impulse responses and therefore may be configured to model various long term memory effects of the power amplifier to compensate for those long term memory effects. The adaptation block 308 may determine the parameters for the IIR filters using various algorithms.); and 
predistort said original signal for memory effects of said power amplifier into a predistorted signal (Column 10, line 63 to column 11, line 30: in some embodiments, the IIR filters have long impulse responses and therefore may be configured to model various long term memory effects of the power amplifier to compensate for those long term memory effects. The adaptation block 308 may determine the parameters for the IIR filters using various algorithms.), 
generate a predistorted signal z(n) to provide uniform gain for said power amplifier (Figure 3: predistortion 302 predistorts an input signal and provides the predistorted signal to PA 304 so that the power amplifier can output the correct amplified signal at the desired/uniform gain.).
Zhao does not disclose determining power amplifier gain dependent on a mean power of said original signal, dependent on a frequency of said original signal and on a variation of power of said original signal and predistorting said original signal by dependence on a variation of the mean power of said original signal, dependent on a frequency of said original signal and on a variation of power of said original signal.
Hammi discloses the scalable digital predistortion system shown in figure 1. Figure one shows the signal characteristics block 20, the average power block 18 and bandwidth block 22. The original signal’s average power and bandwidth are determined in figure 1. Paragraph 0036 discloses if both the average power and the bandwidth of the input signal change, the scalable digital predistortion system is updated by selecting and applying the appropriate LUT. Then the dimensions of the memory polynomial function are selected according to the new operating bandwidth and waveforms at the input and output of the memory polynomial functions are derived. Figure 1 shows the signal is output from the DPD and input to power amplifier 26 to provide an amplified signal. The power amplifier’s gain is dependent on the average (mean) power of said original signal and the bandwidth (frequency) of the original signal.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of the average (mean) power and bandwidth (frequency) of the input (original) signal to predistort the input signal as taught by Hammi into the method and amplifier predistorter for compensating memory effects in a power amplifier of Zhao. Hammi discloses this is essential to understanding the behavior of the power amplifier and will allow for the design of a low complexity, high performance digital predistortion system as stated in paragraph 0004.
The combination of Xhao and Hammi does not disclose determining power amplifier gain dependent on a variation of power, such as instantaneous power, of said original power and predistorting the original signal by dependence on the variation of power of the original signal.
Ohkawara discloses a power series digital predistorter and control method as stated in the abstract. Ohkawara discloses the digital predistorter 200 in figure 5. The input signal is processed and provided to block 230. Paragraph 0102 discloses in order to handle the case where the characteristics of the power amplifier change due to the average power fluctuation of an input signal to the power amplifier 33, a look-up table in the controller in which third order vector regulator coefficients, third order out-of-band distortion compensation coefficients and third order in-band coefficients to be set in accordance with average or instantaneous power of an input signal in the digital predistorter are respectively stored and may be provided to the appropriate compensation elements as shown in figure 5. Since coefficients are set in accordance with average or instantaneous power of an input signal in the digital predistorter, Ohkawara discloses that changes in the average power or the instantaneous power of the input signal is monitored and appropriate coefficients for the predistortion are applied according to those monitored changes. It would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to combine the method of monitoring the input signal for changes in the power level and to use these changes to apply the appropriate of coefficients in the predistorter as taught by Ohkawara into the DPD system of the combination of Zhao and Hammi. This additional level of predistortion will improve the function of the predistortion in the transmitter and improve the efficiency and effectiveness of the communication system.
Regarding claim 14, the combination discloses wherein said power amplifier predistorter is coupled to a power amplifier, wherein the power amplifier is configured to amplify said predistorted signal into an amplified output signal (Zhao: figure 3: PA 306. Hammi: Figure 1: amplifier 26. Ohkawara: Figure 5: amplifying apparatus 30 including PA 33.).  
Regarding claim 15, the combination discloses the power amplifier is coupled to an antenna configured to transmit a radio signal according to said amplified output signal (Zhao: figure 2).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/18/2022